Citation Nr: 0830403	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  04-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Walter J. Downing, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver

INTRODUCTION

The veteran served on active duty from February 1948 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a lung disability, 
to include as due to asbestos exposure.   

The veteran testified before the Board in May 2006.  Then, in 
June 2006, the Board denied the veteran's service connection 
claim.  He subsequently appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court remanded the 
claim for readjudication in accordance with the Joint Motion 
in a September 2007 order.   

In January 2008, the Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  This appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In a September 2007 Joint Motion for Remand, the parties 
agreed that a remand was necessary so that the veteran could 
be provided a thorough and complete VA medical examination 
and opinion.  The parties found that the veteran's January 
2004 VA examination was inadequate because his claims file 
was not available and the examiner did not address an April 
1998 x-ray that showed interstitial lung disease, pleural 
thickening, pleural plaques consistent with asbestos 
exposure, and parenchymal abnormalities consistent with 
pneumoconiosis. 

Unfortunately, although the veteran was provided a second VA 
examination in June 2008 pursuant to a January 2008 Board 
remand, the examiner once again did not address the 1998 x-
ray findings.  In fact, in the report section titled "Review 
of Records," the examiner erroneously stated that the 
veteran had "not been diagnosed with any condition related 
to asbestosis."  Thus, the Board finds that the June 2008 VA 
examination was inadequate and an additional examination and 
opinion addressing the question of the etiology of the 
veteran's current lung disability is necessary in order to 
fairly decide the merits of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
pulmonary examination to determine 
whether he has a current lung disorder 
that was incurred during active service 
or is due to asbestos exposure.  The 
claims file must be made available to the 
examiner and the examiner must note 
review of the file, to include an April 
1998 x-ray that showed interstitial lung 
disease, pleural thickening, pleural 
plaques consistent with asbestos 
exposure, and parenchymal abnormalities 
consistent with pneumoconiosis.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current lung disability is 
etiologically related to active service, 
including any asbestos exposure.  The 
examiner should reconcile the opinion 
with any other medical opinions of record 
and the 1998 diagnosis of interstitial 
lung disease.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

